Order entered February 22, 2021




                                                   In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                          No. 05-19-01388-CV

                                    TARSHA HARDY, Appellant

                                                      V.

    COMMUNICATION WORKERS OF AMERICA, INC., CWA LOCAL 6215
     AFL-CIO, COMMUNICATION WORKERS OF AMERICA, AFL-CIO,
                   BONNIE MATHIAS, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-04027

                                               ORDER
                                      Before the Court En Banc1

           Before the Court is appellant’s February 9, 2021 motion to recuse Justice

    Pedersen. Appellant’s motion is DENIED.


                                                           /s/     ROBERT D. BURNS, III
                                                                   CHIEF JUSTICE

1
      Justice Pedersen determined not to recuse himself from consideration of this appeal. The motion was
    then determined by the remainder of the participating Justices of the Court sitting en banc. See TEX. R.
    APP. P. 16.3(b).